 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     EASTERN DISTRICT OF CALIFORNIA
10                             FRESNO DIVISION
11
     U.S. EQUAL EMPLOYMENT               ) Case No.: 1:17-cv-00044-AWI-EPG
12                                       )
     OPPORTUNITY COMMISSION,
                                         )
13                                       ) ORDER RE: STIPULATION AND JOINT
                 Plaintiff,              ) REQUEST TO CONTINUE STAY UNTIL
14                                       ) AUGUST 16, 2019
            vs.                          )
15                                       )
                                         )
16   MARQUEZ BROTHERS INTERNATIONAL, )
     INC., MARQUEZ BROTHERS              )
17   ENTERPRISES, INC.,                  )
     MARQUEZ BROTHERS FOODS, INC.,       )
18                                       )
     MARQUEZ BROTHERS SOUTHERN           )
19   CALIFORNIA, INC., MARQUEZ           )
     BROTHERS NEVADA, INC., MARQUEZ      )
20   BROTHERS TEXAS I, INC., AND DOES 1- )
     10, INCLUSIVE                       )
21                                       )
                                         )
22               Defendant(s).           )
                                         )
23
24
25
26
27
28



                                                STIPULATION AND JOINT REQUEST TO
                                              CONTINUE STAY – 1:17-CV-00044-AWI-EPG
 1                                                ORDER
 2            The U.S. Equal Employment Opportunity Commission has alleged Defendants engaged in
 3   unlawful employment practices by failing to hire multiple persons based on their race. See Doc.
 4   No. 5. On January 30, 2019, the parties jointly requested an extension of a previous stay, as they
 5   had agreed to attend mediation. Doc. No. 126. The Court granted the extension and ordered the
 6   parties to notify the Court by March 1, 2019 as to whether the mediation was successful and as to
 7   the status of the case. Doc. No. 127. The Court granted a further extension to allow the parties to
 8   have sufficient time to focus on settlement negotiations and requested an update by April 12, 2019.
 9   Doc. No. 129. On April 15, 2019, the Court, upon the parties’ request, extended that stay until
10   May 13, 2019. Doc. No. 132. On May 14, 2019, again at the parties’ request, the Court extended
11   that stay until June 27, 2019. Doc. No. 134. On June 25, 2019, the Court further extended the stay
12   until August 12, 2019. Doc. No. 136.
13            The parties now request an additional extension of the stay through August 16, 2019 in
14   order to serve judicial economy as they have stated that they have reached an agreement in
15   principle and require additional time to finalize the terms of that agreement so that a Consent
16   Decree can be presented to the Court for its approval.
17            This Court, having reviewed the Stipulation and Joint Request to Continue Stay Until
18   August 16, 2019, and based upon good cause showing, hereby ORDERS that
19      1. Litigation in this matter shall continue to be stayed through August 16, 2019; and
20      2. The parties shall inform the Court no later than August 16, 2019 as to the status of the
21            case.
22
23   IT IS SO ORDERED.

24   Dated:    August 13, 2019
                                                 SENIOR DISTRICT JUDGE
25
26
27
28



                                                                    STIPULATION AND JOINT REQUEST TO
                                                        1         CONTINUE STAY – 1:17-CV-00044-AWI-EPG
